Citation Nr: 1447968	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-09 721	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with panic disorder without agoraphobia, currently rated as 50 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and His Wife
ATTORNEY FOR THE BOARD

Patricia H. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 (lower back disability) and May 2011(PTSD rating increase) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  With respect to entitlement to service connection for any lower back disability, the Veteran filed a Substantive Appeal (VA Form 9) in April 2012.  With respect to entitlement to a PTSD rating increase, the Veteran filed a Substantive Appeal (VA Form 9) in November 2012.  

In June 2013, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The Board notes that the issues have been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  In October 2010 and May 2012 private treatment reports, Dr. C.H. stated that the Veteran has been receiving Social Security disability benefits because of his PTSD since September 2009.  Similarly, at the June 2012 hearing before a Decision Review Officer (DRO), the Veteran testified that he cannot work because of his PTSD.  Therefore, the Board finds that the issue of unemployability due to the Veteran's service-connected PTSD is reasonably raised by the record, and this issue has been included for consideration as part of the current appeal.  The Board further notes that the Veteran is not service connected for any disabilities other than PTSD at this time.
In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (Virtual VA).  A review of the documents in Virtual VA reveals that the Board hearing transcript is relevant to the issues on appeal.  The other documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claims.  

I.  Lower Back Disability

In January 2010, October 2010, December 2010, and May 2012 private treatment reports, Dr. C.H. stated that the Veteran has been receiving Social Security disability benefits since September 2009.  In addition, at the June 2012 DRO hearing, the Veteran testified that he cannot work because of his PTSD.  The Social Security disability records are not, however, of record.  

The Board notes that it is possible the SSA disability may have been granted, at least in part, based on the Veteran's nonservice-connected disabilities, such as his lower back.  Accordingly, the records may contain relevant information relating to the Veteran's lower back disability.  

VA must obtain relevant Social Security Administration (SSA) records that relate to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2014).  In addition, VA must request SSA records when a veteran puts VA on notice that he or she is receiving SSA benefits because of unemployability.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); see Cohen v. Brown, 10 Vet. App. 128 (1997) (holding that where a veteran, seeking service connection for PTSD, testified he was receiving Social Security disability benefits because of his unemployability due to PTSD, VA was required to seek SSA records).  Thus, the Board finds that the Veteran's Social Security disability records must be requested on remand and reviewed in connection with the Veteran's claim for service connection of any lower back condition.

II.  PTSD Rating Increase

In a July 2008 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent rating under Diagnostic Code 9411.  In a March 2010 rating decision, the RO increased the PTSD rating to 50 percent disabling effective January 2009.  In the appealed May 2011 rating decision, the RO amended the evaluation of PTSD to include panic disorder without agoraphobia, and continued the 50 percent disability rating under Diagnostic Code 9411.

The Veteran was afforded a VA examination for his PTSD in August 2012.  The examiner stated that he reviewed VA treatment records and previous Compensation and Pension evaluations, but the Veteran's paper claims file was not available because it could not be located.

Once VA undertakes to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  Id.  In addition, a thorough medical examination takes into account the records of prior medical treatment.  Id.  

Because the examiner did not review the Veteran's complete claims file he did not take into account the Veteran's prior private medical treatment records or prior medical history fully.  He also did not have available the Veteran's Social Security disability records, which are yet to be associated with the claims file.  Thus, the Board finds the August 2012 VA examination to be inadequate to this extent.  

The Board further finds that a new evaluation of the Veteran is warranted.  The Board notes that testimony at the June 2013 Board hearing may suggest the Veteran's PTSD symptoms have increased in severity since the August 2012 examination and, therefore, a new examination is to be afforded to the Veteran.  
    
Any additional relevant medical records and ongoing medical records relating to treatment of the Veteran's PTSD not currently associated with the Veteran's claims file should also be requested so they are available for review by the examiner.  38 U.S.C.A. § 5103A(c) (West 2002).  

III.  TDIU 

As noted above, a claim for a TDIU due to the Veteran's PTSD is raised by the October 2010 and May 2012 private treatment reports of Dr. C.H., which state that the Veteran has been receiving Social Security disability benefits because of his PTSD since September 2009, and the Veteran's June 2012 DRO hearing testimony that he cannot work because of his PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his PTSD on his ability to obtain or retain employment.  The Board finds this claim must be remanded for a VA examination to evaluate the Veteran's employability.  The VA examiner should provide an opinion on the impact of the Veteran's PTSD on his employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected PTSD, given his current skill set and educational background.  The examiner should review the Veteran's Social Security disability records in connection with this opinion.

The Board notes that the Veteran has not been provided with notice of the requirements to substantiate a TDIU claim as required by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014).  The Board also notes that the Veteran has not been asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Therefore, on remand, the Veteran should be provided with appropriate VCAA notice and be requested to complete VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's Social Security disability records and associate them with the Veteran's claim file.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for PTSD.  After the Veteran has signed the appropriate releases, any relevant records not currently of record should be obtained and associated with the claims file. 

3.  Send the Veteran proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  After obtaining all of the Veteran's Social Security disability records, all relevant medical records, and the Veteran's VA Form 21-8940 and associating them with the claims file, schedule the Veteran for a VA examination with an examiner who is qualified to perform an examination for PTSD in the context of a claim for a higher disability rating and an assessment of the Veteran's employability.  The examiner should perform an evaluation sufficient to allow a determination as to the appropriate disability rating under Diagnostic Code 9411 for the Veteran and provide an opinion on whether or not the Veteran suffers from agoraphobia.  The examiner also should provide an opinion on the impact of the Veteran's PTSD on his employability. The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected PTSD, given his current skill set and educational background.  A complete rationale for all opinions expressed must be provided in the examination report.  Prior to examining the Veteran, the examiner should review the entire claims file, specifically to include all prior treatment records, the Veteran's Social Security disability records, the Veteran's VA Form 21-8949, and the transcripts from the June 2012 DRO and June 2013 Board hearings.  The examiner should note the review of the claims file in the report.

5.  After the development requested above has been completed, review of the record should again be undertaken.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



